     Case 1:21-cv-00333-NONE-EPG Document 9 Filed 04/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   DARREN GILBERT,                                      Case No. 1:21-cv-00333-NONE-EPG

11                  Plaintiff,                            SECOND STIPULATION RE:
                                                          EXTENSION OF TIME TO MAY 10,
12   v.                                                   2021 FOR DEFENDANT RISHWAIN -
                                                          JACOBSEN FAMILY HOLDINGS I,
13   PETCO ANIMAL SUPPLY STORES, INC.                     LLC, TO RESPOND TO COMPLAINT;
     dba PETCO; RISHWAIN - JACOBSEN                       ORDER
14   FAMILY HOLDINGS I, LLC:
                                                          (ECF No. 8)
15                  Defendants.

16

17

18          Pursuant to Local Rule 144 (a), Plaintiff, DARREN GILBERT (“Plaintiff”), and Defendant,

19   RISHWAIN - JACOBSEN FAMILY HOLDINGS I, LLC, a California limited liability company

20   (“Defendant”), by and through their respective attorneys of record, Tanya E. Moore for Plaintiff

21   and David A. Rishwain for Defendant, stipulate, subject to Court approval, as follows:

22          1.      One (1) prior extension of seven (7) days to respond to the Complaint has been

23   previously obtained.

24          2.      Defendant is granted an additional extension of twenty-one (21) days, to May 10,

25   2021, to respond or otherwise plead to Plaintiff’s Complaint.

26          3.      Defendant’s responsive pleading will be due no later than May 10, 2021.

27   ///

28   ///
                                                      1
     Case 1:21-cv-00333-NONE-EPG Document 9 Filed 04/21/21 Page 2 of 3


 1          It is so stipulated.

 2   Dated: April 20, 2021                                  RISHWAIN & RISHWAIN, a
                                                            professional corporation
 3

 4                                                          By: /s/ David A. Rishwain
                                                               David A. Rishwain
 5                                                             Attorneys for Defendant, RISHWAIN -
                                                               JACOBSEN FAMILY HOLDINGS I,
 6                                                             LLC, a California limited liability
                                                               company
 7

 8   Dated: April 20, 2021                                  MOORE LAW FIRM, P.C.

 9
                                                            By: /s/ Tanya E. Moore (authorized on
10   4/20/21)
                                                                Tanya E. Moore
11                                                              Attorney for Plaintiff, DARREN
                                                                GILBERT
12

13
                                       SIGNATURE ATTESTATION
14
            I hereby attest that all signatories listed above, on whose behalf this Stipulation is submitted,
15
     concur in the filing’s content and have authorized the filing.
16
     Dated: April 20, 2021                                  RISHWAIN & RISHWAIN, a
17                                                          professional corporation

18
                                                            By: /s/ David A. Rishwain
19                                                             David A. Rishwain
                                                               Attorneys for Defendant, RISHWAIN -
20                                                             JACOBSEN FAMILY HOLDINGS I,
                                                               LLC, a California limited liability
21                                                             Company

22

23

24

25

26
27

28

                                                        2
     Case 1:21-cv-00333-NONE-EPG Document 9 Filed 04/21/21 Page 3 of 3


 1                                               ORDER

 2          On April 20, 2021, Defendant Rishwain-Jacobsen Family Holdings I, LLC and Plaintiff

 3   Darren Gilbert filed a stipulation to extend that Defendant’s response deadline to May 10, 2021.

 4   (ECF No. 8). The Court approves the stipulation.

 5          Accordingly, IT IS HEREBY ORDERED that Defendant Rishwain-Jacobsen Family

 6   Holdings I, LLC, shall respond to Plaintiff’s complaint no later than May 10, 2021.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 21, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
